Citation Nr: 1509851	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion









INTRODUCTION

The Veteran, who died in November 2009, served on active duty from September 1942 to December 1945 and April 1952 to December 1968.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's official Certificate of Death indicates that a lung mass (probable primary lung cancer) was the immediate cause of death, and cerebrovascular accident (CVA) and failure to thrive were other significant conditions contributing to death.

At the time of the Veteran's death, service connection was in effect for a left arm scar, rated non-compensably disabling; duodenal ulcer with deformity, gastroesophageal reflux disease (GERD), and esophagitis, rated 40 percent disabling; and pernicious anemia secondary to duodenal ulcer disability, rated 10 percent disabling.  

The contention is that the Veteran's service connected disabilities resulted in his failure to thrive, and therefore may be considered to have substantially and materially contributed to his death.  In support of this contention, the appellant obtained and submitted a statement from the private physician (Christopher T. Wommack, MD) who treated the Veteran from 2000 to 2008, when he entered a nursing home.  The physician stated it was more likely than not that the service connected duodenal ulcer and anemia contributed to the Veteran's failure to thrive. However, he did not explain the basis for this conclusion.  A VA physician expressed a contrary opinion, but the record before the Board does not include treatment documents from the period proximate to the Veteran's death, which would seem necessary to provide an informed opinion.  Such records should be sought and any supplemental opinions as may become indicated then should be obtained.  

It also is observed that the March 2012 statement of the case makes reference to VA treatment records dated between 1999 and 2008 that were considered in connection with the matter.  These do not appear to have been associated with either the paper or electronic record.  That should be accomplished.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any assistance necessary from the appellant, associate with the file the records of the Veteran's treatment by Dr. Christopher Wommack; the records of any treatment of the Veteran at the Nursing Home at which he resided after 2008; the Veteran's VA treatment records dated after 1999 as referenced in the March 2012 statement of the case; and any other records as the appellant may identify as being relevant to this claim.  

2. Conduct any additional development as may become indicted from a review of the additional records obtained, including seeking an addendum medical opinion addressing whether a service connected disability caused the Veteran's "failure to thrive," and if so, whether this "failure to thrive" substantially and materially contributed to the Veteran's death.  

3. Thereafter, the claim should be re-adjudicated, and if it remains denied, the appellant and her representative should be provided a supplemental statement of the case, and the case returned to the Board pursuant to applicable procedures.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




